UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Amendment 1) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission File No. 001-16381 ARRAYIT CORPORATION (Exact name of registrant as specified in its charter) Nevada 76-0600966 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 524 East Weddell DriveSunnyvale, CA (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (408) 744-1331 Securities registered pursuant to Section 12 (b) of the Act:NONE Securities registered pursuant to Section 12 (g) of the Act: Common Stock $0.001 par value Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter periods that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ There were 3,295,809 shares of the Registrant’s common stock outstanding at September 2, 2009. EXPLANATORY NOTE Arrayit Corporation has restated its Quarterly Report on Form 10-Q. This A Report is for the three and six months ended June 30, 2009, and was originally filed with the Commission on Form 10-Q on August 14, 2009. The purpose of this amended Annual Report is to make corrections to the Quarterly Report based on comments received by the Commission. In addition, as required by Rule 12b-15 promulgated under the Securities Exchange Act of 1934, as amended, new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment. There are changes made throughout this document, but primarily to the Items entitled - Management Discussion and Analysis – Debt Obligations - Management Discussion and Analysis – Restatement of Financial Statements - Management Discussion and Analysis – Plan of Operations - Notes 6 and 7 to the financial statements concerning Debt - Management Discussion and Analysis – Liquidity This Amended Quarterly Report on Form 10-Q/A for the three and six months ended June 30, 2009, amends and restates only those items of the previously filed Quarterly Report on Form 10-Q, which have been affected by the restatement.In order to preserve the nature and character of the disclosures set forth in such items as originally filed, no attempt has been made in this amendment (i) to modify or update such disclosures except as required to reflect the effects of the revisions and restatements, other than to make reference to changes in note conversion terms in Note 10 to the financial statements and in the Management Discussion and Analysis,or (ii) to make revisions to the Notes to the Consolidated Financial Statements except for those which are required by or result from the effects of the revisions and restatements. No other information contained in our previously filed Form 10-K for the fiscal year ended December 31, 2008 has been updated or amended. 1 Form10-Q For the Quarterly Period Ended June 30, 2009 TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets at June 30, 2009 (unaudited) and December31, 2008 4 Consolidated Statements of Income for the three months and six months ended June 30, 2009 and 2008 (unaudited) 5 Consolidated Statement of Cash Flows for the six months ended June 30,2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosure About Market Risk 21 Item 4T. Controls and Procedures 21 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 This report contains trademarks and trade names that are the property of Arrayit Corporation and its subsidiaries, and of other companies, as indicated. FORWARD-LOOKING STATEMENTS Portions of this Form 10-Q, including disclosure under “Management’s Discussion and Analysis or Plan of Operation,” contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995, as amended. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements involve assumptions and describe our plans, strategies, and expectations. You can generally identify a forward-looking statement by words such as may, will, should, expect, anticipate, estimate, believe, intend, contemplate or project. Factors, risks, and uncertainties that could cause actual results to differ materially from those in the forward-looking statements include, among others, · our ability to raise capital, · our ability obtain and retain customers, · our ability to provide our products and services at competitive rates, · our ability to execute our business strategy in a very competitive environment, · our degree of financial leverage, · risks associated with our acquiring and integrating companies into our own, · risks related to market acceptance and demand for our services, · the impact of competitive services, · other risks referenced from time to time in our SEC filings. With respect to any forward-looking statement that includes a statement of its underlying assumptions or bases, we caution that, while we believe such assumptions or bases to be reasonable and have formed them in good faith, assumed facts or bases almost always vary from actual results, and the differences between assumed facts or bases and actual results can be material depending on the circumstances. When, in any forward-looking statement, we or our management express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis, but there can be no assurance that the stated expectation or belief will result or be achieved or accomplished. All subsequent written and oral forward-looking statements attributable to us, or anyone acting on our behalf, are expressly qualified in their entirety by the cautionary statements. We do not undertake any obligations to publicly release any revisions to any forward-looking statements to reflect events or circumstances after the date of this report or to reflect unanticipated events that may occur. 3 PART I – FINANCIAL INFORMATION ITEM 1. ARRAYIT CORPORATION
